DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 of U.S. Patent No. 10,785,766. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claims 2-3 of the instant application are “anticipated” by claims 3-4 of U.S. Patent No. 10,785,766.  For example, the instant application is a broader version therefore is an obvious variant.  Claims 2-3 of the instant application recites all the elements of claims 3-4 of U.S. Patent No. 10,785,766 with the exception of “a method performed by a user equipment (UE) that is configured to communicate, in an uplink with a base station, using a physical uplink control channel (PUSCH)”.


	Furthermore, claim 2 is not patentably distinct from claim 3 of U.S. Patent No. 10,785,766 because the claims are directed towards the same subject matter using different wording.  For example, claim 2 of the instant application rewords the receiving step of claim 3 of U.S. Patent No. 10,785,766: “receiving, from the base station, downlink control information … for configuring … channel resources” to “receiving a downlink control information … for indicating a frequency resource assignment.  Furthermore, claim 2 rewords “resource blocks adjacent” of claim 3 of U.S. Patent No. 10,785,766 to “contiguous resource blocks”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reword the receiving step and “resource blocks adjacent” to “contiguous resource blocks” and claim as a new invention.
	Claim 3 of the instant application rewords the “controller and transceiver” of claim 4 of U.S. Patent No. 10,785,766 to “transceiver and processor”.  Furthermore, claim 3 of the instant application rewords “channel resource” of claim 4 of U.S. Patent No. 10,785,766 to “frequency resource”.  Claim 3 of the instant application rewords 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reword the “controller and transceiver” to “transceiver and processor” and “resource blocks adjacent” to “contiguous resource blocks” and claim as a new invention.
	Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	---(2013/0322413) Pelletier et al teaches the DL PDSCH channel may be used during the D2D subframes for transmission between WTRUs.  Alternatively, a new PHY layer channel may be defined to enable direct transmission between devices (0058) and the set of resources may be indexed (0150).
	---(2016/0212785) Fujishiro et al teaches contents of resource indication information (figure 8, 0096) which provides List(s) of RBs for D2D in the system bandwidth wherein the information can be a resource block number or an indication of a subframe configuring D2D radio resources.
	---(2015/0271846) Kowalski et al teaches D2D resource pool (figures 5A-5C) which comprises BOTH scheduling assignment resources AND D2D data resources (0072).
	---(2014/0036810) Harrison et al teaches a UE receives a downlink control channel carrying a PUCCH resource indicator and mapping the PUCCH resource the first offset varying according to a subframe index (0031).
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646